Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
	This is a reply to the request for Continued Examination (RCE) filed on 12/24/2021, in which Claim(s) 17, 20-22, 24-27, 30-32, 35-36 and 39-41 are presented for examination.
Claim(s) 1-16, 18-19, 23, 28-29, 33-34 and 37-38 is/are cancelled.

When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/24/2021 has been entered.

Response to Argument
Claim Rejections - 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant’s arguments with respect to the rejection of claim(s) 17, 20-22, 24-27, 30-32, 35-36 and 39-41 have been considered but are moot in view of the new ground(s) of rejection.

Specification
The abstract of the disclosure is objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 20-22, 24-27, 30-32, 35-36 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 26 and 31 reciting “third key and fourth key are used in pairing a computing device with at least one device for an operator.…”; however, the claim limitations is reciting generating of pairing key (third key and fourth key), such that the 3rd/4th keys are used in encrypting/decrypting of content key, not used for pairing of devices as suggested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 20-22, 24-27, 30-32, 35-36 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17, 25-26 and 31 reciting “the third key being generated based on applying a mathematical function using, as one or more parameters, the identifier associated with the operator and the first key for the computing device, the mathematical function including a second cryptographic function…”.
The third key is generated using the mathematical function, although the mathematical function includes a second cryptographic function, it is unclear if the generating of the third key have anything to do with the second cryptographic function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17, 20-22, 24-27, 30-32, 35-36 and 39-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 reciting “the operator is a communication network…”. One with ordinary skill in the art would consider “an operator” to be “a person/human”. It is unclear how an operator can be a communication network.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20-22, 24-27, 30-32 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer (Pat. No.: US 5,150,411) in view of Tsuria et al. (Pub. No.: US 2010/0138668 A1; hereinafter Tsuria).
Regarding claims 17, 26 and 31, Maurer discloses a system configured for pairing a computing device (User B, FIG.  1) with at least one device for an operator (User A,  FIG. 1) (col. 5, Ins. 25-26 “system...for securing communications between  users that are computers''), the system comprising:
receiving, at a computing device, a first key for the computing device, the first key being formed based on applying a first cryptographic function using a second key and an identifier for the computing device (receiving of the secret key [First key], which is created from the ID_B + parameter [Maurer; Fig. 1 and associated texts]);
obtaining, at the computing device, an identifier associated with an operator (receiving of ID_A [Maurer; Fig. 1 and associated texts]); and 
generating, by one or more processors of the computing device, a third key for pairing a device of the operator with the computing device for secure communication of data encrypted using a content key, the third key being generated based on applying a mathematical function using, as one or more parameters, the identifier associated with the operator and the first key for the computing device, the mathematical function including a second cryptographic function (generating a K_BA [third key) by applying secure cipher key generator using the ID_A and the secret key a,m,s_B for the computing device [Maurer; Fig. 1 and associated texts]); 
pairing the computing device with the device of the operator using the generated third key (K_BA = K_AB, such the third key and fourth key are pairing key [Maurer; Fig. 1 and associated texts]);
receiving, at the computing device, an encrypted data, wherein the encrypted content key has been encrypted using a fourth key, the fourth key generated based on applying a second mathematical function using the identifier for the computing device and a key associated with the operator and wherein the pairing is further performed using the fourth key (receiving of ciphertext C, which is encrypted using a K_AB [fourth key], in which the K_AB is generated using a secret key a,m,s_A and ID_B fourth key [Maurer; Fig. 1 and associated texts]);
decrypting the encrypted content using the third key, wherein the third key and the fourth key are symmetric keys and generated to be equal to each other using the mathematical function and the second mathematical function (decrypting the ciphertext C with the K_BA, wherein K_BA = K_AB, such the third key and fourth key are pairing key [Maurer; Fig. 1 and associated texts]). Maurer discloses a trusted authority means in a cryptographic system comprising means for receiving a publicly-known user identity. Maurer does not explicilty discloses receiving, at the computing device, an encrypted content key and corresponding encrypted data, decrypting the encrypted data using the decrypted content key; however, in a related and analogous art, Tsuria teaches these features.
In particular, Tsuria teaches encrypting of content using content key and encrypt the content key using a key pair, in which the encrypted content and encrypted content key are delivered to the interacting device, such that they user of the interacting device can decrypted the encrypted content key using the key pair and use the content key to decrypt the encrypted contents [Tsuria; ¶56-90; fig. 1 and associated texts]. It would have been obvious before the effective filing date of the claimed invention to modify Maurer in view of Tsuria with the motivation to fully utilized the secure communication for delivering various [encrypted] data/contents.

Regarding claims 20, 30 and 35, Maurer-Tsuria combination discloses wherein the key associated with the operator is generated, by the one or more processors, based on applying a second cryptographic operator function using, as one or more parameters, the identifier associated with the operator and the second key (hashing function taught and used in different areas of Tsuria, one with ordinary skill in the art can apply the use of hash function to Maurer [Tsuria; ¶48-49, 68-75]). The motivation is to generated hash seed of different length for input in generating of key to improve the security of the generated key.

Regarding claim 21, Maurer-Tsuria combination discloses the method of claim 17, wherein the computing device is a receiver device or a multimedia unit (Maurer: col. 7, In. 61 “receiving user B”; Maurer: col. 5, Ins. 25-26 “users [] are computers”; Maurer: col. 5, Ins. 25-26 “users [] are computers; note: Maurer’s “user B” is a “receiver device” [see Maurer: col. 7, In. 61; col. 5, lns. 25-26)).

Regarding claim 22, Maurer-Tsuria combination discloses the method of claim 21, wherein the multimedia unit is a smartphone, a tablet, a computer a set-top box, a gaming console, or a streaming device (since the previous claim indicates that computing device is a receiver device; therefore, the multimedia is another option by design choice [see Maurer: col. 7, In. 61; col. 5, lns. 25-26)).

Regarding claims 24, 27 and 32, Maurer-Tsuria combination discloses communicating the identifier for the computing device to the device of the operator (ID_B send to user A [Maurer; Fig. 1 and associated texts]).

Regarding claim 25, Maurer-Tsuria combination discloses the method of claim 17, wherein the first cryptographic function includes a cryptographic hash function (hashing function taught and used in different areas of Tsuria, one with ordinary skill in the art can apply the use of hash function to Maurer [Tsuria; ¶48-49, 68-75]). The motivation is to generated hash seed of different length for input in generating of key to improve the security of the generated key.

Regarding claim 36, Maurer-Tsuria combination discloses the system of claim 31, wherein the computing device is a smartphone, a tablet, a laptop, a desktop computer, a television, a set-top box, a gaming console, a streaming device, or a digital video recorder; and the operator is a communication network (Maurer: col. 7, In. 61 “receiving user B”; Maurer: col. 5, Ins. 25-26 “users [] are computers”; Maurer: col. 5, Ins. 25-26 “users [] are computers; note: Maurer’s “user B” is a “receiver device” [see Maurer: col. 7, In. 61; col. 5, lns. 25-26)).

Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Maurer- Tsuria combination in view of Zheng et al. (Pub. No.: US 2016/0154744 A1; hereinafter Zheng).
Regarding claims 39-41, Maurer-Tsuria combination does not explicilty discloses wherein the content key comprises a control word; however, in a related and analogous art, Zheng teaches this feature.
In particular, Zheng teaches using of codeword to generate a content key for encrypting content [Zheng; ¶149]. It to have been obvious before the effective filing date of the claimed invention to modify Maurer-Tsuria combination in view of Zheng for a synonym of a content key. The motivation is to improve the security of the generated key.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http:ljwww.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAO Q HO whose telephone number is (571)270-5998.  The examiner can normally be reached on 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAO Q HO/Primary Examiner, Art Unit 2432